DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Sever on 6/14/2021

The application has been amended as follows: 
Claim 1, A method for producing a segmented electrophoretic display device comprising a bistable display operating at predetermined opposing voltages and an electronic circuit with a single low voltage microcontroller for controlling the display according to a control programme, comprising the following steps:

-    connecting input/output ports of said single low voltage microcontroller to conductive areas of the bistable display, wherein the single low voltage microcontroller is (i) different from a specific display controller for a bistable display, and (ii) configured 

-    connecting a source of compensation voltage, that includes at least one hybrid charge pump and is separate from the single low voltage microcontroller, directly to at least one of said conductive areas of the bistable display, to combine with a voltage delivered by the single low voltage microcontroller and reach said predetermined opposing voltages.

Claim 9, A segmented electrophoretic display device comprising a bistable display operating at predetermined opposing voltages and an electronic circuit with a single low voltage microcontroller for controlling the display according to a control programme, comprising:

-    said single low voltage microcontroller has input/output ports connected to the conductive areas of the bistable display, wherein the single low voltage microcontroller is (i) different from a specific display controller for a bistable display, and (ii) configured to deliver voltages on the input/output ports that are lower in absolute value than the predetermined voltages, and

-    a compensation voltage generator, that includes at least one hybrid charge pump and is separate from the single low voltage microcontroller, configured to deliver a compensation voltage directly to at least one of said conductive areas of the bistable 
Reasons for Allowance
Claims 1-18 are allowed
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 9, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a compensation voltage generator that includes at least one hybrid charge pump…..configured to deliver a compensation voltage directly to at least one of said conductive areas of the bistable display as claimed in combination with the remaining limitations of independent claims 1 and 9.

Regarding claims 16-18 the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a wherein the compensation voltage generator comprises a hybrid charge pump combining a voltage doubling circuit and a voltage inverter circuit, the respective output voltages of the doubling circuit and the inverter circuit being alternately combined on a single output of the charge pump.as claimed in combination with the remaining limitations of independent claims 16-18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621